Affirmed and Opinion filed July 15, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-01016-CR

                   RODNEY KEVIN COLEMAN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1569075

                                    OPINION

      Appellant Rodney Kevin Coleman appeals his conviction for the third degree
felony offense of assault of a family member, second offender. See Tex. Penal Code
Ann. § 22.01(a)(1), (b)(2)(A). In five issues, Appellant contends (1) the evidence is
insufficient to support his conviction because the State failed to prove he
“unlawfully, intentionally and knowingly committed assault causing bodily injury
to a person with whom he had a dating relationship;” and (2) the trial court erred in
finding two enhancement paragraphs true and sentencing him as a habitual offender.
We affirm.

                                    BACKGROUND

         Appellant was indicted for family-violence assault as a second offender, i.e,
with a prior conviction for assault of a family member. A three-day trial was held
in November 2019. At trial, Officer Sinakone testified that he was driving on
Highway 249 at approximately 6:30 a.m., when he observed a gray Nissan Altima
“jerking” in front of him at a stop sign. Officer Sinakone pulled up next to the
vehicle and saw Appellant slap and hit Complainant, Karen H., with his right hand.
Appellant’s window was rolled down and so was the widow on Officer Sinakone’s
truck. Officer Sinakone could hear Complainant scream “help” and “stop it.” He
called 9-1-1 to report his observations. He continued following the vehicle and
observed it failed to maintain a single lane and swerved left and right into other
lanes, so he believed there continued to be a struggle and fighting in the vehicle.

         After a few miles, the vehicle turned onto FM 1960. The passenger door
opened while the vehicle was still moving. Officer Sinakone observed half of
Complainant’s body hanging out the door and the other half was “still in the vehicle”
and it “look[ed] like something [was] holding her from getting out the vehicle.”
Appellant lost control of the vehicle “and it kind of hit the curb, hopped onto the
curb.”     Complainant rolled out onto the road, and Officer Sinakone called
Complainant to get into his truck. He testified that Complainant told him she and
Appellant were fighting, Appellant was hitting her, and she was concerned about
Appellant getting to her apartment. After Complainant got into Officer Sinakone’s
truck, they followed Appellant’s vehicle to an apartment complex. Another police
officer was able to catch up to Appellant at the apartment complex gate, and Officer
Sinakone assisted the police officer taking Appellant into custody. Appellant “was
pretty aggravated or angry.”

                                           2
       The audio recording of Officer Sinakone’s 9-1-1 call was played for the jury
at trial. He can be heard telling the 9-1-1 operator, among other things: “I see a
male beating a woman; I can hear her say stop it; I keep seeing the car jerking like
they’re fighting inside the car while driving; they’re not able to maintain a single
lane; looks like they’re fighting while driving and swerving all over the road; I can
hear her screaming for help.” Officer Sinakone can be heard asking Complainant:
“What was going on, I mean it looked like he was hitting you.” And Complainant
confirmed: “He was hitting me; he was hitting me; . . . he’s started from last night.”
Complainant did not testify at trial.

       Deputy Batey, who responded to the scene to investigate, testified at trial. He
stated that he first spoke to Officer Sinakone upon arriving and documented Officer
Sinakone’s statement in his offense report. He also spoke to Complainant who “was
upset,” “was crying,” and “was worried about the situation.” Deputy Batey testified
that Complainant “had redness to the left side of her face” and the injuries he
observed were “consistent with somebody being struck with a hand.” Deputy Batey
saw no “indication of injury to” Appellant.

       Lastly, Sergeant Franks testified that he maintains the Securis phone system,
which is available to Harris County jail inmates to make phone calls. He explained
that it is Harris County jail policy to record every phone call inmates make and that
each inmate is assigned a unique SPN1 along with a four-digit code that must be
entered in order to make a phone call. The State played a redacted recording of the
phone call Appellant made to Complainant from jail on November 5, 2017.
Appellant and Complainant can be heard telling each other, among other things, “I


       1
         Sergeant Franks explained that a SPN “is a specific number assigned to a person. It’s
attached to their fingerprints. Every time they’re arrested and go to jail, that number goes with
them.”

                                               3
love you” and “I miss you” as well as calling each other “baby” and having a loving,
supportive conversation. The phone call lasted approximately 20 minutes and was
only one of 235 calls Appellant placed from his SPN to Complainant within a one-
year period. Sergeant Franks confirmed that each of the phone calls between
Appellant and Complainant were about 20 minutes long.

      After hearing the evidence presented, the jury found Appellant guilty as
charged. The trial court assessed Appellant’s punishment at 25 years’ confinement.
Appellant filed a timely notice of appeal.

                                      ANALYSIS

      In his first four issues, Appellant challenges the sufficiency of the evidence to
support his conviction. In his fifth issue, he challenges the legality of his punishment
as a habitual offender. We begin by addressing Appellant’s sufficiency challenge.

I.    Sufficiency of the Evidence

      Appellant argues in his first three issues that the evidence is legally
insufficient to support his conviction because the State failed to prove he (1)
“unlawfully, intentionally, and knowingly” assaulted Complainant; (2) caused
bodily injury to Complainant; and (3) had a dating relationship with Complainant.
In his fourth issue, Appellant contends the evidence is legally insufficient to
establish he had “a prior conviction for assault of a member of [his] household, as a
statutory element of the offense and as alleged in the indictment, where the prior
judgment of conviction failed to establish that the Complainant in that cause was a
member of [his] household.”

      A.     Standard of Review and Applicable Law

      In a legal sufficiency review, we view all of the evidence in the light most
favorable to the verdict to determine whether any rational trier of fact could have

                                             4
found the essential elements of the crime beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307, 319 (1979); Ramjattansingh v. State, 548 S.W.3d 540, 546
(Tex. Crim. App. 2018). The factfinder is the sole judge of the credibility of
witnesses and the weight to be assigned to their testimonies, and we do not usurp
this role by substituting our judgment for that of the factfinder. Queeman v. State,
520 S.W.3d 616, 622 (Tex. Crim. App. 2017); Dowling v. State, 608 S.W.3d 896,
899 (Tex. App.—Houston [14th Dist.] 2020, no pet.). When the record supports
contradicting inferences, we presume the factfinder resolved any such conflicts in
favor of the verdict, even if not explicitly stated in the record. Queeman, 520 S.W.3d
at 622; see also Dowling, 608 S.W.3d at 899. Circumstantial evidence is as
probative as direct evidence in establishing a defendant’s guilt, and circumstantial
evidence can alone be sufficient to establish guilt. Nisbett v. State, 552 S.W.3d 244,
262 (Tex. Crim. App. 2018).

      We assess a sufficiency challenge against the elements of the charged crime.
See Ramjattansingh, 548 S.W.3d at 546. The Court of Criminal Appeals “set forth
the modern Texas standard” for ascertaining what the elements of the charged crime
are in Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). Id. To determine
whether the State has met its burden to prove a defendant guilty beyond a reasonable
doubt, we compare the elements of the crime as defined by the hypothetically correct
jury charge for the case to the evidence adduced at trial. See Thomas v. State, 444
S.W.3d 4, 8 (Tex. Crim. App. 2014); Malik, 953 S.W.2d at 240. A hypothetically
correct jury “charge would be one that accurately sets out the law, is authorized by
the indictment, does not unnecessarily increase the State’s burden of proof or
unnecessarily restrict the State’s theories of liability, and adequately describes the
particular offense for which the defendant was tried.” Malik, 953 S.W.2d at 240.

      The “law as authorized by the indictment” means the statutory elements of the

                                          5
offense as modified by the charging instrument. Ramjattansingh, 548 S.W.3d at
546. When a Texas statute lists more than one method of committing an offense,
and the indictment alleges some, but not all, of the statutorily listed methods, the
State is limited to the methods alleged. Id. at 547; Thomas, 444 S.W.3d at 8; see
also Cada v. State, 334 S.W.3d 766, 773-74 (Tex. Crim. App. 2011). Although a
hypothetically correct jury charge does not necessarily have to exactly track all of
the allegations in the indictment, whether an unproved allegation is to be included
in the hypothetically correct jury charge is determined by whether or not the variance
between the allegation and proof is “material”. Ramjattansingh, 548 S.W.3d at 547-
48.

      As applicable in this case, the third degree felony family-violence assault,
second offender is defined in two related sections in Texas Penal Code Chapter 22,
Assaultive Offenses. See Tex. Penal Code Ann. § 22.01(a)(1), (b)(2)(A). A person
commits an offense if the person intentionally, knowingly, or recklessly causes
bodily injury to another, including the person’s spouse. Id. § 22.01(a)(1). The base
level of this offense is a Class A misdemeanor. Id. § 22.01(b). However, section
22.01(b)(2)(A) raises the offense to a third degree felony if (1) the defendant
commits the assault against a person who is a member of the defendant’s family,
who is a member of the defendant’s household, or with whom the defendant has or
has had a dating relationship; and (2) the defendant has a previous conviction for
family violence. Id. § 22.01(a)(1), (b)(2)(A).

      B.     Bodily Injury

      In his first issue, Appellant contends the evidence is insufficient to prove he
caused Complainant bodily injury because (1) Complainant “did not receive a bruise
or a cut,” (2) Complainant did not testify “as to whether she suffered physical pain,
illness, or any impairment of physical condition,” and (3) “the deputy, who was not

                                          6
a witness to the offense, admitted that the redness on the complainant’s cheek could
have been caused by a fall.”

      The Penal Code defines bodily injury as physical pain, illness, or any
impairment of physical condition. Id. § 1.07(a)(8). This definition is purposefully
broad and seems to encompass even relatively minor physical contacts so long as
they constitute more than mere offensive touching. Lane v. State, 763 S.W.2d 785,
786 (Tex. Crim. App. 1989); see also Laster v. State, 275 S.W.3d 512, 524 (Tex.
Crim. App. 2009). “Any physical pain, however minor, will suffice to establish
bodily injury.” Garcia v. State, 367 S.W.3d 683, 688 (Tex. Crim. App. 2012).

      Further, a factfinder may infer that a victim actually suffered physical pain,
and no witness—including the victim—need testify that the victim felt pain. See
Aguilar v. State, 263 S.W.3d 430, 434 (Tex. App.—Houston [1st Dist.] 2008, pet.
ref’d); Arzaga v. State, 86 S.W.3d 767, 778 (Tex. App.—El Paso 2002, no pet.). A
factfinder is “free to ‘use common sense and apply common knowledge,
observation, and experience gained in the ordinary affairs of life when giving effect
to the inferences that may reasonably be drawn from the evidence.’” Aguilar, 263
S.W.3d at 434 (quoting Taylor v. State, 71 S.W.3d 792, 795 (Tex. App.—Texarkana
2002, pet. ref’d)). Thus, a “fact finder may infer that a victim actually felt or suffered
physical pain because people of common intelligence understand pain and some of
the natural causes of it.” Garcia, 367 S.W.3d. at 688. This includes inferring
physical pain from an altercation itself even without direct evidence. Aguilar, 263
S.W.3d at 434.

      Contrary to Appellant’s assertion, Complainant was not required to testify
“whether she suffered physical pain, illness, or any impairment of physical
condition,” and the State was not required to show that Complainant “receive[d] a
bruise or a cut” to prove bodily injury. Based on the evidence presented, the jury

                                            7
could have inferred that Complainant suffered pain. Officer Sinakone saw Appellant
slap and hit Complainant with his right hand. Officer Sinakone testified he could
hear Complainant scream “help” and “stop it” while she was riding with Appellant
in the car. Complainant even decided to get out of the moving vehicle and run to
Officer Sinakone’s truck to flee from Appellant. Officer Sinakone also testified that
Complainant told him she and Appellant were fighting and he was hitting her.
Additionally, the jury could hear on the 9-1-1 recording that Complainant told
Officer Sinakone that Appellant was hitting her. Although Deputy Batey generally
agreed that “a red mark could be caused by” a fall, he testified that Complainant
“had redness to the left side of her face” and the injuries he observed were
“consistent with somebody being struck with a hand.” Deputy Batey also stated that
Complainant was upset and crying.

      Based on the evidence in the record and considering the jury was the sole
judge of the credibility of witnesses and was free to apply common knowledge and
life experience when giving effect to the inferences that may reasonably be drawn
from the evidence, we conclude the jury reasonably could have determined that
Appellant was hitting Complainant causing her physical pain. See Aguilar, 263
S.W.3d at 434; Arzaga, 86 S.W.3d at 778. Accordingly, the evidence is legally
sufficient to establish Complainant suffered bodily injury in this case, and we
overrule Appellant’s first issue.

      C.     Mens Rea

        In his second issue, Appellant argues the evidence is insufficient to prove he
“unlawfully, intentionally and knowingly assaulted the Complainant who was not
present to testify” at trial. In that regard, Appellant complains that “[b]ased on (1)
the failure of the Complainant to appear and testify, (2) the fact that this alleged
‘fight’ took place while the Appellant was driving, and (3) there was no explanation

                                          8
as to who started it, it’s quite possible that the Complainant was the culpable party,
and that the Appellant was under attack by the Complainant.”

         However, Appellant does not explain why (1) Complainant’s failure to testify
at trial, (2) an allegation that Complainant may have started the fight, or (3) the fact
that the fight took place while Appellant was driving renders the evidence
insufficient to prove Appellant intentionally and knowingly assaulted Complainant.
See Tex. R. App. P. 38.1(i). Nor does Appellant cite any authority that would
support his apparent argument that evidence of Appellant’s mens rea is legally
insufficient unless Complainant testifies at trial and the State proves Complainant
did not start the fight. See id. Moreover, although the State must prove each
essential element of an offense beyond a reasonable doubt, it does not need to
exclude every conceivable alternative to a defendant’s guilt. Cary v. State, 507
S.W.3d 750, 757 (Tex. Crim. App. 2016).

         Here, there is legally sufficient evidence that Appellant intentionally and
knowingly assaulted Complainant. Evidence established that Officer Sinakone
called 9-1-1 to report Appellant “was beating” Complainant. He observed Appellant
slap and hit Complainant with his right hand. He testified that Complainant told him
she and Appellant were fighting and that Appellant was hitting her. The 9-1-1
recording confirmed Officer Sinakone’s testimony. Complainant can be heard
telling Officer Sinakone: “He was hitting me; he was hitting me; he’s started from
last night.” We conclude the jury reasonably could have found that Appellant
intentionally and knowingly assaulted Complainant. Accordingly, legally sufficient
evidence establishes Appellant’s mens rea, and we overrule Appellant’s second
issue.

         D.    Dating Relationship

         In his third issue, Appellant asserts the evidence is legally insufficient to
                                           9
establish that he and Complainant had a dating relationship.

      A dating relationship is defined as “a relationship between individuals who
have or have had a continuing relationship of a romantic or intimate nature.” Tex.
Fam. Code Ann. § 71.0021(b); Sanchez v. State, 499 S.W.3d 438, 441 (Tex. Crim.
App. 2016). The existence of such a relationship is determined by considering (1)
the length of the relationship; (2) the nature of the relationship; and (3) the frequency
and type of interaction between the individuals involved in the relationship. Tex.
Fam. Code Ann. § 71.0021(b). A casual acquaintanceship or ordinary fraternization
in a business or social context does not constitute a dating relationship. Id. §
71.0021(c).

        The State played for the jury the recording of a November 5, 2017 phone
call Appellant placed to Complainant from the Harris County Jail to establish that
he and Complainant had a dating relationship. Appellant contends this recording
constitutes insufficient evidence to show a dating relationship because neither he nor
Complainant “(1) stated how long they had been together or whether there was [an]
upcoming ‘anniversary,’ (2) referred to each other as girlfriend, boyfriend, fiancee,
husband or wife, or indicated that they had a ‘dating relationship,’ or (3) revealed
the frequency or type of interaction between them in any terms.” Appellant argues
that, although Complainant and Appellant called each other “sweetie” and stated
they loved and missed each other, “[i]t is not uncommon for complete strangers to
refer to each other as ‘sweetie’ or for casual acquaintances to say they ‘love’ each
other or ‘missed’ each other. People might say they love and miss a neighbor who’s
moved away, or anyone for that matter, without having been in a ‘dating
relationship’ with them.” According to Appellant, the evidence at most proves that
the relationship was “a casual acquaintanceship or ordinary fraternization in a
business or social context.”

                                           10
      We reject Appellant’s argument because the evidence is legally sufficient to
establish that Appellant and Complainant had a dating relationship. Appellant and
Complainant did not refer to each other as girlfriend and boyfriend or explicitly state
they had a dating relationship during their phone call. However, from the content
and tone of their conversation, the jury reasonably could have (1) concluded that
Appellant and Complainant had an intimate, romantic relationship and (2) rejected
Appellant’s contention that they were just friends, neighbors, or casual
acquaintances.

      Appellant and Complainant discussed intimate and personal topics. The tenor
and content of this intimate conversation supports a reasonable inference that
Appellant and Complainant had a romantic relationship.

      The State also introduced evidence that Appellant called Complainant with
his SPN from jail 235 times between October 2017 and November 2018. During
that same time period, Appellant also borrowed other inmates’ SPNs to call
Complainant an additional 62 times. Evidence showed that each of these phone calls
was about 20 minutes long. Although the evidence does not indicate the exact length
of Appellant’s and Complainant’s relationship, the jury reasonably could have
concluded that their relationship was “of a romantic or intimate nature” considering
they had nearly 300 verified and unobjected to conversations in a one-year period.
See Tex. Fam. Code Ann. § 71.002(b); Sanchez, 499 S.W.3d at 441.

      Based on the evidence admitted at trial by Appellant, we can conclude the jury
reasonably found that Appellant and Complainant had a dating relationship.
Accordingly, the evidence is legally sufficient to establish Complainant and
Appellant had a dating relationship, and we overrule Appellant’s third issue.

        E.   Variance


                                          11
       In his fourth issue, Appellant contends the “evidence was insufficient to
establish that [he] had a prior conviction for assault of a member of [his] household,
as a statutory element of the offense and as alleged in the indictment, where the prior
judgment of conviction failed to establish that the Complainant in that cause was a
member of [his] household.” Appellant argues that a variance exists between the
allegations in the indictment and the proof presented by the State at trial.

      A “variance” occurs when there is a discrepancy between the allegations in
the indictment and the proof offered at trial. Byrd v. State, 336 S.W.3d 242, 246
(Tex. Crim. App. 2011); see also Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim.
App. 2001). There are two types of variances in a legal sufficiency analysis:
material variances and immaterial variances. Thomas, 444 S.W.3d at 9. Immaterial
variances do not affect the validity of a criminal conviction, and a hypothetically
correct jury charge need not incorporate allegations that would give rise to only
immaterial variances.      Id.     But a “material” variance, one that prejudices a
defendant’s    substantial       rights,   will    render   the   evidence   insufficient.
Ramjattansingh, 548 S.W.3d at 547. This occurs when the charging instrument, as
written, (1) fails to sufficiently inform the defendant of the charge against him to
allow him to prepare an adequate defense at trial, or (2) subjects the defendant to the
risk of being prosecuted later for the same crime. Id.

        The Court of Criminal Appeals has recognized three different categories of
variance: (1) “a statutory allegation that defines the offense, which is either not
subject to a materiality analysis, or, if it is, is always material”; (2) “a non-statutory
allegation that is descriptive of an element of the offense that defines or helps define
the allowable unit of prosecution, [which is] sometimes material”; and (3) “a non-
statutory allegation that has nothing to do with the allowable unit of prosecution,
[which is] never material”. Id. In a sufficiency review, courts “tolerate variances as

                                              12
long as they are not so great that the proof at trial ‘shows an entirely different
offense’ than what was alleged in the charging instrument.” Id. (quoting Johnson v.
State, 364 S.W.3d 292, 295 (Tex. Crim. App. 2012)).

      As we stated, a Class A misdemeanor family-violence assault is elevated to a
third degree felony if (1) the defendant commits the assault against a person who is
a member of the defendant’s family, who is a member of the defendant’s household,
or with whom the defendant has or has had a dating relationship; and (2) the
defendant has a previous conviction for family violence. See Tex. Penal Code Ann.
§ 22.01(b)(2)(A). Proof of a prior conviction for family-violence assault is an
element of the offense and must be proven by the State beyond a reasonable doubt.
See Reyes v. State, 314 S.W.3d 74, 81 (Tex. App.—San Antonio 2010, no pet.).

      In this case, the State alleged in the indictment that Appellant “on May 31,
2007, in the 337[th] District Court of Harris County, Texas, in Cause No. 1097998,
was convicted of Assault Family Member which was committed against a member
of the Defendant’s household.” The State proved the prior conviction element by
introducing a certified judgment of conviction for “Assault Family Member” in
cause number 1097998 from the 337th Harris County District Court signed by Judge
Mary Bacon on May 31, 2007. The judgment includes the following special finding:
“Family Violence: The Court FINDS that Defendant was prosecuted for an offense
under Title 5 of the Penal Code that involved family violence. TEX. CODE CRIM.
PROC. art. 42.013.”

      Appellant seemingly contends that a material variance exists in this case
because, even though the State proved (via a certified judgment) that Appellant was
previously convicted of “Assault Family Member” as alleged in the indictment, the
State did not prove that the “Assault Family Member” was “committed against a
member of the Defendant’s household.” We reject Appellant’s contention because

                                        13
any variance is immaterial at best.

      The burden of demonstrating materiality in the variance context rests with the
Appellant. Rogers v. State, 200 S.W.3d 233, 237 (Tex. App.—Houston [14th Dist.]
2006, pet. ref’d) (citing Santana v. State, 59 S.W.3d 187, 194-95 (Tex. Crim. App.
2001)). Here, Appellant generally attacks the sufficiency of the evidence to show
that the alleged “Assault Family Member” was “committed against a member of the
Defendant’s household.” However, Appellant does not assert that the indictment
failed to sufficiently inform him of the charge against him to allow him to prepare
an adequate defense at trial or subjected him to the risk of being prosecuted twice
for the same offense. Although the indictment included unnecessary language that
the family-violence assault was “committed against a member of Defendant’s
household,” it also provided the exact date, trial court, and cause number of the prior
judgment being used to elevate the offense. Therefore, it is highly unlikely that
Appellant did not realize which prior conviction the State used to elevate the charged
offense. See id. (indictment allegation that defendant had a prior conviction for
assault against a family member that resulted in bodily injury “unnecessarily added
the ‘bodily injury’ language to the allegations,” but defendant had sufficient notice
of the charges against him when the indictment “also contained the month and cause
number of the prior judgment”). Additionally, the superfluous allegation in the
indictment in this case does not subject Appellant to the risk of being prosecuted
later for the same crime. The specific, additional language in the indictment that the
family-violence assault was “committed against a member of Defendant’s
household” does not define or help define the allowable unit of prosecution. See
Ramjattansingh, 548 S.W.3d at 547.

      We conclude that any variance between the indictment and the proof at trial
is immaterial, should be disregarded, and does not affect our sufficiency review and

                                          14
the validity of the conviction. See Thomas, 444 S.W.3d at 9; Gollihar, 46 S.W.3d
at 257-58. Accordingly, we overrule Appellant’s fourth issue.

II.   Punishment as Habitual Offender

      In his fifth issue, Appellant contends the “trial court erred in finding the two
enhancement paragraphs true and sentencing [him] as a habitual offender, where the
two prior convictions could be used to elevate the underlying alleged misdemeanor
assault to a third degree felony under Texas Penal Code Sec. 22.01(b)(2)(A), and
therefore, could not [be] used for enhancement of punishment under Texas Penal
Code Sec. 12.42(d).”

      A defendant found guilty of an unenhanced third degree felony cannot be
sentenced to more than ten years’ imprisonment in the Texas Department of
Criminal Justice. Tex. Pen. Code Ann. § 12.34(a). However, under the habitual
offender statute, if it is shown on the trial of a felony offense “that the defendant has
previously been finally convicted of two felony offenses, and the second previous
felony conviction is for an offense that occurred subsequent to the first previous
conviction having become final,” the punishment range is a term of “life, or for any
term of not more than 99 years or less than 25 years.” Id. § 12.42(d).

      The State indicted Appellant for family-violence assault as a second offender,
which is a third degree felony based on the State’s indictment allegation that
Appellant had a prior conviction for family-violence assault. See Tex. Penal Code
Ann. § 22.01(a)(1), (b)(2)(A). The State also included two punishment enhancement
paragraphs in the indictment, alleging that Appellant had been convicted of felony
assault involving family violence in 2010 and 2013. See Reyes, 314 S.W.3d at 80
(citing Brooks v. State, 957 S.W.2d 30, 32 (Tex. Crim. App. 1997)). With these two
additional prior felony allegations, the State enhanced Appellant’s possible
punishment range from that of a third degree felony to a term of “life, or for any
                                           15
term of not more than 99 years or less than 25 years” under the habitual offender
statute. See Tex. Penal Code Ann. § 12.42(d). A jury convicted Appellant of third
degree felony family-violence assault, second offender. The trial court found the
two habitual offender enhancement paragraphs true and assessed Appellant’s
punishment at 25 years’ confinement.

      Appellant attacks the legality of his punishment by the trial court as a habitual
offender. He asserts that because either of the two prior felony convictions for
enhancement could have been used to elevate the Class A misdemeanor family-
violence assault to a third degree felony under section 22.01(b)(2)(A), these two
prior convictions cannot be used to enhance his punishment as a habitual offender.
To support his assertion, Appellant cites Rawlings v. State, 602 S.W.2d 268 (Tex.
Crim. App. [Panel Op.] 1980), and Edwards v. State, 313 S.W.2d 618 (Tex. Crim.
App. 1958).

      Appellant’s reliance on these cases is misplaced. In Rawlings, the defendant
was convicted of felony theft of property valued at less than $200, and his
punishment was enhanced by proof of an additional prior felony theft conviction
under Texas Penal Code section 12.42(a) to twenty years imprisonment. Rawlings,
602 S.W.2d at 269. The former version of the theft statute provided that an offense
is a felony of the third degree if “the value of the property stolen is less than $200
and the defendant has been previously convicted two or more times of any grade of
theft.” Id. at 270. The defendant argued that the former version of Texas Penal Code
section 31.03(d)(4)(C) “is a specific statute which alone governs the enhancement
of misdemeanor theft offenses to the exclusion of sec[tion] 12.42(a).” Id. at 269. In
agreeing with the defendant’s argument, the Court of Criminal Appeals reasoned:

      Under this statutory scheme, theft of property having a value of less
      than $200.00 ordinarily constitutes a misdemeanor, but may constitute
      a third or second degree felony in some circumstances. Sec. 31.03(d)(4)
                                         16
      and (d)(6), supra. One of these aggravating circumstances is the
      defendant’s prior record of theft convictions: if the defendant has been
      previously convicted two or more times of any grade of theft, a
      subsequent conviction for theft of less than $200.00 constitutes a third-
      degree felony. Sec. 31.03(d)(4)(C), supra. When this subsection is
      construed according to its fair import, . . . it is clear that a defendant’s
      prior theft convictions, regardless of their number or degree, cannot
      serve to enhance the punishment for a subsequent theft of less than
      $200.00 beyond that of a third-degree felony. Thus, the punishment for
      third-degree felony theft under Sec. 31.03(d) (4)(C), supra, may not be
      enhanced pursuant to Sec. 12.42(a) or (d) by proof of one or more
      additional prior felony theft convictions. To this extent, Sec.
      31.03(d)(4)(C), supra, constitutes a special enhancement statute which
      controls over the provisions of Sec. 12.42, supra.
Id. at 270.

      The court reversed the judgment and held that the punishment for felony theft
of property with a value of less than $200 may be enhanced under section 12.42(a)
or (d) only if the prior felony convictions used for that purpose are for an offense
other than theft, or stated conversely, prior felony theft convictions may not be used
to enhance the punishment for felony theft of property having a value of less than
$200 pursuant to section 12.42(a) or (d). Id. at 269.

      We find Rawlings inapplicable because section 22.01 does not contain even
remotely similar language to that in the former theft statute. Section 22.01 contains
no language stating that the offense is enhanced to a third degree felony if a
defendant has been convicted of one or more family-violence assaults. Instead, it
states that a family-violence assault can be elevated to a third degree felony if the
State proves a defendant “has been previously convicted of an offense” of family-
violence assault. See Tex. Penal Code Ann. § 22.01(a)(1), (b)(2)(A) (emphasis
added). There is no language in section 22.01 prohibiting punishment enhancement
as a habitual offender under section 12.42(d) if the State proves a defendant has
multiple convictions for family-violence assault.
                                          17
      In Edwards, the Court of Criminal Appeals held that a prior felony conviction
for driving while intoxicated could not be used to enhance a subsequent felony
conviction for the same offense by applying the former penal code general
enhancement provisions from which current sections 12.42(a) and (d) are derived.
Edwards, 313 S.W.2d at 618-19. The former penal statute for the subsequent offense
of driving while intoxicated provided specific language prohibiting punishment
enhancement under general enhancement statutes (like current section12.42(d)), if a
defendant had prior convictions for driving while intoxicated:

      “ . . . shall for each and every subsequent such violation be guilty of a
      felony; and upon conviction shall be punished by a fine of not less than
      One Hundred ($100.00) Dollars nor more than Five Thousand
      ($5,000.00) Dollars or confinement in the county jail not less than ten
      (10) days nor more than two (2) years, or by both such fine and
      imprisonment, or by confinement in the state penitentiary not to exceed
      five (5) years.”
Id. at 619. The Court of Criminal Appeals determined that “it was the intention of
the Legislature to enact a special statute which alone provides the punishment to be
assessed” for subsequent convictions for driving while intoxicated.          Id.; see
Rawlings, 602 S.W.2d at 270.

      Edwards is inapposite because there is nothing in section 22.01 to indicate
that punishment for subsequent family-violence assaults is governed by that section
alone, thereby barring enhancement under the habitual offender statute. Appellant
contends that “section 22.01(b)(2)(A) constitutes a special enhancement statute with
regard to Assault offenses, which controls over the provisions of Sec. 12.42(d) of
the Texas Penal Code and that the trial court erred in finding the two enhancement
paragraphs true and sentencing the Appellant as a habitual offender.” However,
except for citing Rawlings and Edwards, Appellant presents no argument to support
his contention and, as we explained, these two cases are inapplicable. There is

                                         18
nothing in the language of section 22.01(b)(2)(A) from which we could conclude
that it constitutes a special enhancement statute that trumps the habitual offender
statute.

       Additionally, appellate courts have implicitly approved using prior family-
violence assault convictions to enhance punishment for a third degree felony
conviction for family-violence assault under section 12.42(d). See Hunter v. State,
513 S.W.3d 638, 641-42 (Tex. App.—Houston [14th Dist.] 2016, no pet.)
(punishment for third degree felony conviction for family-violence assault enhanced
under section 12.42(d) with prior conviction for family-violence assault and prior
conviction for aggravated assault); Salas v. State, No. 02-20-00028-CR, 2020 WL
6325817, at *2 (Tex. App.—Fort Worth Oct. 29, 2020, pet. ref’d) (mem. op. not
designated for publication) (punishment for third degree felony conviction for
family-violence assault enhanced under section 12.42(d) with two prior family-
violence assault convictions); Guerrero v. State, No. 03-10-00218-CR, 2011 WL
2176825, at *1, 5 (Tex. App.—Austin June 3, 2011, no pet.) (mem. op., not
designated for publication) (punishment for third degree felony conviction for
family-violence assault enhanced under section 12.42(d) with two prior family-
violence assault convictions).

       Accordingly, we conclude that section 22.01(b)(2)(A) is not a special statute
for enhancement purposes that supersedes enhancement under the habitual felony
offender statute, and we overrule Appellant’s fifth issue.

                                    CONCLUSION

       Having overruled Appellant’s five issues, we affirm the trial court’s judgment.




                                          19
                                      /s/    Meagan Hassan
                                             Justice



Panel consists of Chief Justice Christopher and Justices Wise and Hassan.
Publish — Tex. R. App. 47.2(b).




                                        20